Notice of Allowance
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 	

Reasons for Allowance
	Claims 1-13 and 15-18 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant(s).  	The closest prior art of record is Conrad (US 2005/0261645 A1); and Freeman (US 5769831).  
Independent claims 1 and 15 (and dependent claim 14 previously cited to Freeman): 	As to independent claim 1, Conrad teaches a waste collection bag adapted for use by a person (Abstract) having a colostomy, an ileostomy, or a urostomy [0036]L5-7, the waste collection bag Figs. 2-4, comprising:  	a rear wall (5) (sheet or layer) [0037]L7;[0038]L5-9 Figs.2-4; a front wall (4) (sheet or layer) [0037]L6 on the opposite side of the waste collection bag from the rear wall Fig.2-4; and a waste inlet formed in the rear wall (6) of the collection bag [0038]L6 and sized to fit around the stoma that has been formed through the skin of the person for receiving human waste [0002]L4-8,  	wherein at least the front wall of the waste collection bag has a wall color characterized by a color value measured by a CMYK color code system, where the color value is in the range of: [M=0-15; Y=0-10; K=10-25].	As to independent claim 15, Conrad teaches a waste collection bag adapted for use by a person (Abstract) having a colostomy, an ileostomy, or a urostomy [0036]L5-7, the waste collection bag Figs. 2-4, comprising:  	a rear wall (5) (sheet or layer) [0037]L7;[0038]L5-9 Figs.2-4; a front wall (4) (sheet or layer) [0037]L6 on the opposite side of the waste collection bag from the rear wall Fig.2-4; and a waste inlet formed in the rear wall (6) of the collection bag [0038]L6 and sized to fit around the stoma that has been formed through the skin of the person for receiving human waste [0002]L4-8,  	wherein, when the waste collection bag is attached to the person, the rear wall is located a distance from the skin of the person to form a shadow having a shadow color, and the front wall consisting of one wall color (as per claim 16) as a blue or violet shadow color, that is formulated to include the shadow color (where at least the front wall (thus also including the rear wall necessarily located a distance from the skin forming a shadow and shadow color as gray or gray with other colors, as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3)); 	wherein the one wall color is configured to reduce contrast with the shadow color to allow the waste collection bag to be less visible, when viewed through clothing, than a visibility of a waste collection bag having a skin tone color, when viewed through the clothing, where the skin tone color is characterized as L* of about 72, a* of about 6; and b* of about 12 measured by a CIE L*a*b* color code system [as gray or gray with other colors (as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3 that inherently makes the ostomy appliance less visible) so that the ostomy appliance is more acceptable to the user [0007]L2-3,7 to reduce the stress of the user that might otherwise be embarrassed by the appearance of the appliance [0006]L2-6 than an ostomy appliance having an alternative color range, wherein the selected color is a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3.	As to dependent claim 14, Conrad does not teach that the device further comprises an inner bag formed from sealed opposing inner walls, where the inner bag is disposed inside of and between the front walls and the rear wall of the waste collection bag. 	However, Freeman teaches an ostomy bag C7L6-35 (that can be colored C8L37-47), wherein the bag further comprising an inner bag formed from sealed opposing inner walls ((18)/(24) Fig. 2 C7L16-17,32, where the inner bag is disposed inside of and between the front wall (14) and the rear wall (12) Fig. 2;


	However, as to independent claims 1 and 15, Conrad and/or Freeman fail to teach or fairly suggest that the ostomy device comprises a waste collection bag comprising an inner rear wall and an inner front wall that are each formed of a film comprising one of a polyolefin and a polyvinylidene chloride, with the inner rear wall and the inner front wall are sealed together to form an inner bag that is configured to be impermeable to moisture and so adapted to container human waste; 	wherein the collection bag further comprises an outer rear wall secured to the inner front wall; and  	wherein the inner front wall is formed of a non-woven material. 

 	As further presented on pages 7-9 of the 3/15/22 RCE Amendment, it would not have been obvious at the time of the invention to modify the teachings of Conrad or Freeman to provide the combination of a polyolefin/polyvinylidene chloride inner rear and front walls, an outer rear wall attached to the inner front wall, and the inner front wall formed of a non-woven material, and inner all of the above elements, and one of skill would not have been motivated to do so, where Conrad or Freeman fail to teach or suggest this combination of elements or features.

 	It is noted that:  		(a) US 2014/0296807 (also assigned to Coloplast as is the present application) is not citable as prior art under 35 USC 103, where these applications are assigned to a common assignee, according to 35 USC 103(c);   		(b) the claims of US 10,076,438 B2 (issued from parent application 14/343272) do not teach or fairly suggest all of the elements or limitations of independent claims 1 and 15, such that the present claims are not obvious under Obviousness-Type double patenting.
Independent claim 17:

	As to independent claim 17, Conrad teaches a waste collection bag adapted for use by a person (Abstract) having a colostomy, an ileostomy, or a urostomy [0036]L5-7, the waste collection bag Figs. 2-4, comprising:  	a rear wall (5) (sheet or layer) [0037]L7;[0038]L5-9 Figs.2-4; a front wall (4) (sheet or layer) [0037]L6 on the opposite side of the waste collection bag from the rear wall Fig.2-4; and a waste inlet formed in the rear wall (6) of the collection bag [0038]L6 and sized to fit around the stoma that has been formed through the skin of the person [0002]L4-8,  	wherein at least the front wall of the waste collection bag has a wall color characterized as a gray color [0042]L3 or gray and one or more of red, yellow, green, blue, or violet [0042]L2-3 that inherently makes the ostomy appliance less visible; so that the ostomy appliance is more acceptable to the user [0007]L2-3,7).
	wherein at least the front wall of the waste collection bag has a wall color characterized as L* of about 63-68, a* of about negative 1.5 to positive 2.0; and b* of about negative 1.5 to positive 9.0.

	It would not have been obvious at the time of the invention to modify the teachings of Conrad or Freeman to provide the combination of wherein at least the front wall of the waste collection bag has a wall color characterized as L* of about 63-68, a* of about negative 1.5 to positive 2.0; and b* of about negative 1.5 to positive 9.0. 	As further presented by Applicants in the 3/21/18 132 Declaration and Amendment arguments (of parent application 14/343272), the L* value of 0-100 represents the lightness or darkness or gray color, where the degree of gray darkness or lightness of the "colorspace" is between a value of 0 as black; and a value of 100 as white.  Also the a* color value represents a range of green (-) to red (+) colors; and the b* color value represents a range of purple (-) to yellow (+) colors.  Thus a specific set or ranges of CIE color values of L*, a*, and b* values provide a combination of gray (L*), green to red (a*); and purple to yellow (b*) colors, which combination defines a specific color or range of colors incorporating the specific gray and other colors.  Also, the recited comparative skin tone color provides a baseline or comparative color to base the colors recited for the ostomy bag front wall cover. 	As further presented by Applicants in the 3/21/18 132 Declaration and Amendment (of parent application 14/343272), Applicants’ Specification presents data in Table 2 that shows unexpected results showing unexpectedly lower visibility for the presently claimed ranges of CIE values, as compared to a pink skin tone color and other ranges of gray/color CIE values.  In particular, Table 2 of Applicants’ Specification provides data comparing different gray colors or combinations of gray and other colors, as defined combinations of CIE color values as presented above.  Different combinations of gray and other colors (as shown in columns 1-4 of Table 2) where tested and compared to a base “pink skin” color set of values, and then evaluated and rated using relative visibility values as compared to both African and Caucasian skin colors (as shown in columns  6 and 7 of Table 2).  	As the baseline or comparator, as pink skin color (having a CIE color set of values of about L*=72, a*=6, and b*=12) gave a visibility value of 8, as compared to African and Caucasian skin colors.   	As further presented by Applicants in the 3/21/18 132 Declaration and Amendment (of parent application 14/343272), Applicants’ data in Table 2 shows that gray or gray/color combinations having a gray L* value in the range about 63 to 75 provided unexpectedly low visabilty, as compared to African and Caucasian skin colors, which were in the range of 1.3 to 3.3 as compared to pink skin visibility of 8, as well as the comparison to African and Caucasian skin colors in the range of 4.6 to 6.4.  These results show that the ranges of gray color as defined by the L* value in the range about 63 to 75 (as shown in rows B, C, G, of Table 2) showed unexpectedly lower visibility as compared to gray L* value in the range about 69-74, (as shown in rows D, E, and F of Table 2) which provided expected visibility, where the visibility as compared to African and Caucasian skin colors was in the range of 4.6 to 6.4, as comparable to pink skin visibility of 8.  
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Conrad and/or Freeman to provide the combination of all of the above elements, and one of skill would not have been motivated to do so, where the combination of cited references, and the prior art, fails to teach or suggest unexpectedly less visibility:  	a wall color configured to be less visible,  		than an ostomy appliance having a skin tone colored wall with a CIE color value of L* of about 72; a* of about 6; and b* of about 12, as measured by a CIE L*a*b* color code system; 	the wall color is a gray color having a color value in the range, as measured by a CIE L*a*b* color code system, of: 		(as per claim 17) L* from about 63 to about 68; a* from negative 1.5 to positive 2.0; and b* from positive 1.5 to positive 9.0; 	as presented above. 	Accordingly, Conrad and/or Freeman fail to teach or suggest the limitations of independent claim 17.
	It is noted that:  		(a) US 2014/0296807 (also assigned to Coloplast as is the present application) is not citable as prior art under 35 USC 103, where these applications are assigned to a common assignee, according to 35 USC 103(c);   		(b) the claims of US 10,076,438 B2 (issued from parent application 14/343272) do not teach or fairly suggest all of the elements or limitations of independent claim 17, such that the present claims are not obvious under Obviousness-Type double patenting.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Examiner, Art Unit 3781